Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,513. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Current Application 17/022,048
US Patent 10,868,513
An acoustic resonator, comprising:
a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to a surface of a substrate except for portions of the piezoelectric plate forming a plurality of diaphragms, each of which spans a respective cavity in the substrate; and a conductor pattern formed on the front surface, the conductor pattern comprising interdigital transducers (IDTs) of one or more pairs of sub-resonators, each pair consisting of two sub-resonators, wherein the IDT of each sub-resonator comprises interleaved fingers disposed on a respective diaphragm, the piezoelectric plate and the IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms, and the two sub-resonators of each pair of sub-resonators are positioned symmetrically about a central axis.

plate forming a plurality of diaphragms, each of which spans a respective cavity in the substrate; and a conductor pattern formed on the front surface, the conductor pattern comprising interdigital
transducers (IDTs) of one or more pairs of sub-resonators, wherein the IDT of each sub-resonator comprises interleaved fingers disposed over a respective diaphragm, the two sub-resonators of each pair of sub-resonators are positioned symmetrically about a 


In the above side-by-side comparison table, the bold faced limitation is the only difference between claim 1 of the current application with claim 1 of the US patent. However, it is inherent that he XBAR resonators of the US patent, although not claimed explicitly, would excite corresponding primary acoustic modes which are bulk shear mode where acoustic energy propagates along a direction substantially orthogonal to the surface of the piezoelectric plate, which is also normal, or transverse, to the direction of the electric field created by the IDT fingers. Since XBAR is considered a transversely-excited film bulk wave resonator (US patent 10,868,513: col. 4, lines 33-39).
Thus, the apparent absence of the limitation that “the piezoelectric plate and the IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms”, can be overcome by the inherent feature of the XBAR resonators. 
Hence, claim 1 of the current application are recited verbatim or inherently present in claim 1 of the US patent 10,868,513 i.e. it would have been met under an “anticipation analysis” of obviousness double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (US 2019/0131953, effectively filed on Oct. 31, 2017, cited by the applicant).
 
    PNG
    media_image1.png
    649
    613
    media_image1.png
    Greyscale

Fig. 5 (top) & Fig. 10(6)(bottom) of Gong

Regarding claims 1 and 8, Gong discloses (i.e. in Fig. 5A) a filter (acoustic chirp compressor aka matched filter, §0038) consisting of an acoustic resonator (500, i.e. a correlator that includes a piezoelectric thin-film suspended above a carrier substrate and thus acts as an acoustic resonator, §0096), comprising:
a single-crystal piezoelectric plate (505 in Fig. 5A is a suspended single-crystal Lithium Niobate, LiNb03 thin film §0096), and per claims 6 & 19 the piezoelectric plate is lithium niobate or lithium tantalate (§0052), having front and back surfaces §0112, line 7) and back (i.e. bottom) surfaces), the back surface attached to a surface of a substrate (carrier substrate made out of Si and designated by the examiner as CS in the annotated Fig. 10(6) of Gong above, §0127, lines 1-3) except for portions of the piezoelectric plate forming a plurality of diaphragms and a continuous piezoelectric thin film 505 spans over a cavity thus per claim 11, the plurality of resonators comprises one undivided resonators wherein each resonator section (such as section 1 through n in Fig. 5A) in the input side (i.e. a first side 520) on the piezoelectric thin-film 505 is considered as a separate diaphragm because each section resonates at a distinct frequency and pairs with a corresponding section on the output side (a second side 525) and per claim 12, each of the undivided resonators is approximately bisected by the central axis 510 of the filter symmetrically while suspended above a carrier substrate, Fig. 5A above, §0096, lines 9-11, and each of the resonator spans a respective cavity (as mentioned above each diaphragm (i.e. resonator section) has its corresponding cavity section in the carrier substrate, §0033, lines 1-3, and also per claims 7 and 20, each diaphragm of the plurality of diaphragms is contiguous with the piezoelectric plate around at least 50% of a perimeter of the respective cavity (see Fig. 5 above which shows the top view that the cavity is congruous with the diaphragm in two larger sides, therefore more that 50% of the perimeter); and
a conductor pattern (535, 550, Fig. 5) formed on the front surface (i.e. top surface, Fig. 5A & Fig. 10), the conductor pattern comprising interdigital transducers (IDTs, input IDT 530 with opposing interdigitated electrode pair 535 & output IDT 540 including second interdigitated electrodes 550, §0099) of one or more pairs of sub-
the piezoelectric plate and the IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms (the piezoelectric plate and the IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms, §0094, §0027), and
According to claims 2-3 & 9-10, the conductor pattern comprises two or more pairs of sub-resonators, and all the sub-resonators of the two or more pairs of sub-resonators are electrically connected in parallel (pair of IDTs are modeled as two separate acoustic admittances in parallel, representing the S0 and SH0 wave modes. The total static capacitance of each IDT with N electrode pairs is C0=N*Cs, §0060) and the entire input and output transducers are built by cascading the described blocks in series. The electrical terminals of all blocks in a transducer are connected in parallel, forming an electrical port. Further per claim 5, 
According to claims 2 & 3, the conductor pattern comprises two or more pairs of sub-resonators, and all of the sub-resonators of the two or more pairs of sub-resonators are electrically connected in parallel (pair of IDTs are modeled as two separate acoustic admittances in parallel, representing the S0 and SH0 wave modes. The total static claim 13, and per claim 14, the two or more series resonators and the two or more shunt resonators are disposed alternately along the central axis of the device.
Allowable Subject Matter
Claims 4-5, 15-18 are objected to as being dependent upon a rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all the limitations of the base claim 1 and any intervening claims.
Claims 4 & 17 and 5 & 18, are allowable since the closest prior arts of record (i.e. Gong) doesn’t teach that the IDTs of all the sub-resonators have a common pitch (The pitches of opposing pairs of the first interdigitated electrodes vary along the horizontal axis, §0129) and per claim 5, although the length and aperture of the IDT fingers are equal in Gong the finger widths are not the same. 
Claims 15-16 are allowable since the closest prior arts of record (i.e. Gong) doesn’t teach outboard disposal of any of the resonators, rather Gong teaches all of the resonators are disposed in sequence along the central axis. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843